873 So.2d 378 (2004)
Travis MALCOLM, Appellant,
v.
STATE of Florida, Appellee.
No. 4D03-4551.
District Court of Appeal of Florida, Fourth District.
March 31, 2004.
Rehearing Denied June 10, 2004.
Travis Malcolm, Raiford, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Richard Valuntas, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Travis Malcolm appeals the denial of his rule 3.800(a) motion to correct an illegal sentence.
Malcolm was convicted of armed robbery and aggravated assault. For armed robbery, he was sentenced to life in prison as a Prison Releasee Reoffender with a ten year mandatory minimum for use of a firearm under section 775.087(2)(a), Florida Statutes ("10-20-life"). For aggravated assault, Malcolm was sentenced to ten years in prison as a habitual offender. The court also imposed a five year minimum mandatory as a Prison Releasee Reoffender and a three year minimum mandatory under the 10-20-life statute.
The mandatory terms under the 10-20-life statute were not greater than the Prison Releasee Reoffender sentences. As a result, Malcolm's sentences are illegal. See Scott v. State, 842 So.2d 1054 (Fla. 4th DCA 2003)(citing Grant v. State, 770 So.2d 655 (Fla.2000) and Smith v. State, 813 So.2d 1002 (Fla. 4th DCA 2002)).
Accordingly, the circuit court's order is reversed and the case is remanded for the court to vacate the 10-20-life sentences.
FARMER, C.J., STONE and GROSS, JJ., concur.